 

Case 4:19-cv-04563 Document 11 Filed on 02/27/20 in TXSD Page 1of1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

DISH NETWORK L.L.C., §

§ Civil Action No. 4:19-cv-04563
Plaintiff, §
§
Vv. §
§
DOES 1-15, d/b/a Freetvall.com, §
Freetvall.net, Freetvall.xyz, Freetvall.me, §
Freetvall. live, Livetvcafe.com, §
Livetvcafe.net, Livetvcafe.me, §
Time4tv.com, Time4tv.net, Time4tv.me, §
Cricket-tv.net, Cricket-tv.me, §
Tv4embed.com, and A] livetv.com, §
8
Defendants. §
§

 

Order Granting Plaintiff’s Motion for Extension of Time
to Identify and Serve Defendant Does

Plantiff's Motion for Extension of Time to Identify and Serve Defendant Does is
GRANTED. Plaintiff will have an additional 90 days, or until May 21, 2020, to identify and serve

Defendants.

SIGNED on thisoXT day of Feo , 2020.

 

 

 

 
